Yeates J.
I concur in opinion, that we cannot with propriety make the rule for the mandamus absolute, under the circumstances of this case. At the same time I think proper to declare, that I wholly dissent from the return of the secretary, that he has the exclusive right to judge and decide in the case, and that we have no jurisdiction over the subject matter, to enforce the true meaning of the act of assembly of '8th March, 1815, when the party has no other mode of redress.
I am also of opinion, that agreements entered into before Messrs. Nicklin and Griffith took out their warrants, may correctly be taken into view, in order to decide, who are their legal representatives, according to the laws and usages of this commonwealth; and herein I disagree from the sentiments expressed by the board of property in their decision on the 12th of this instant, May.
Brackenridge J. concurred.
Rule discharged.